ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




        A.M. Realty Western L.L.C. v. MSMC Realty, L.L.C., 2012 IL App (1st) 121183




Appellate Court            A.M. REALTY WESTERN L.L.C., Plaintiff-Appellant, v. MSMC
Caption                    REALTY, L.L.C., Defendant-Appellee.



District & No.             First District, Sixth Division
                           Docket No. 1-12-1183


Filed                      November 30, 2012


Held                       Plaintiff lessor had standing to collect from defendant-successor-lessee
(Note: This syllabus       for improvements plaintiff agreed to complete, since the improvements
constitutes no part of     were completed prior to the expiration of the lease and plaintiff’s sale of
the opinion of the court   the building, defendant’s alleged obligation to pay plaintiff for the
but has been prepared      improvements matured before the sale of the premises, and it was a chose
by the Reporter of         in action that did not transfer to the subsequent owners.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-L-009152; the
Review                     Hon. Daniel J. Pierce, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Alex Pirogovsky and Aleksandra E. Fremderman, both of Pirogovsky
Appeal                     Fremderman, Ltd., of Northbrook, for appellant.

                           Christopher Carmichael and Anna Z. Krasinski, both of Holland &
                           Knight, LLP, of Chicago, for appellee.


Panel                      JUSTICE R. GORDON delivered the judgment of the court, with
                           opinion.
                           Justices Hall and Garcia concurred in the judgment and opinion.



                                             OPINION

¶1          Plaintiff A.M. Realty Western L.L.C. (AM Realty) sued a former tenant, defendant
        MSMC Realty, L.L.C. (MSMC), to collect monthly payments that the former tenant had
        agreed to pay, in addition to rent, for certain building improvements. Defendant moved to
        dismiss on the ground that plaintiff no longer had standing to collect under the prior lease
        because plaintiff had since sold the building. On November 17, 2011, the trial court granted
        defendant’s motion and dismissed the complaint with prejudice. For the following reasons,
        we reverse.

¶2                                          BACKGROUND
¶3          On August 10, 2010, plaintiff filed a verified complaint, in which it alleged that SSM
        Regional Health Services (SSM), defendant’s predecessor in interest, had signed a store lease
        on January 12, 2004, in which SSM agreed to rent commercial space from plaintiff.
¶4          The lease was attached to the complaint, and the lease stated that it was for the second
        floor of “12940 S. Western,” in Blue Island, Illinois, and that the tenant, SSM, was a not-for-
        profit corporation that owned and operated St. Francis Hospital. The lease also stated that
        SSM’s principal office was in Evanston, Illinois.
¶5          Section 3.02(a) of the lease provided, in relevant part, that:
                “3.02(a) Landlord shall provide, at Tenant’s expense:
                    (i) Heating, ventilation, and air conditioning equipment (HVAC) for the Premises
                ***
                    ***
                    (iii) All improvements required in the leased space other than the bathrooms
                provided by Landlord shall be initially paid by Landlord upon occupancy of the
                Tenant and then billed back to the Tenant over a 5 year amortization schedule in
                addition to the rent (other than HVAC which shall be billed on a 15 year amortization
                schedule)[.]”

                                                  -2-
       In its complaint, plaintiff alleged that it made improvements to the heating, ventilation and
       air conditioning (HVAC) equipment, and had complied with all its obligations under the
       lease.
¶6          Plaintiff alleged that, on July 8, 2008, with plaintiff’s consent, SSM assigned its interest
       and obligations under the lease to defendant. A letter requesting the landlord’s consent was
       attached to the complaint. The letter also states that an “Assignment of Landlord Leases” is
       attached to the letter, but this assignment was not included as an exhibit to the complaint.
¶7          Plaintiff alleged that defendant vacated the premises at the end of the lease term which,
       according to the lease, was on April 30, 2009. Plaintiff alleged that it sent on March 22,
       2010, a final notice to defendant demanding $96,403.15 owed for improvements and that,
       in response, defendant had sent a payment for only $31,941.68. Defendant’s payment
       excluded $64,461.47, which was the amount allegedly owed for HVAC improvements.
       Plaintiff alleged that on May 10, 2010, it mailed a letter to defendant demanding the
       $64,461.47 still allegedly owed under the lease and that, on May 21, 2010, it received a
       response stating that defendant had no intention of paying the remaining amount. Although
       the complaint states that defendant’s May 21, 2010, letter is attached as “Exhibit C,” it was
       not. As we explain later, plaintiff subsequently filed an amended complaint in order to attach
       this missing document.
¶8          Plaintiff’s complaint, which was filed on August 10, 2010, alleged two counts: count I,
       for breach of contract; and count II, for anticipatory breach. Count I alleged that section 3.02
       of the lease required defendant to pay $1,611.54 per month for the HVAC improvements,
       and that defendant failed to make the 17 payments due between April 2009 through August
       2010, which totaled $27,396.18. Count II alleged that plaintiff had already stated that it had
       no intention of paying for the HVAC improvements and that, between the day the complaint
       was filed and April 2014, defendant would owe an additional $37,065.29. Thus, the
       complaint sought a total of $64,461.47, plus costs and other relief that may be just.
¶9          On October 27, 2010, plaintiff filed a motion for a default judgment which alleged that
       defendant had failed to file an appearance or other pleading. On November 8, 2010, the trial
       court ordered defendant to file its appearance, answer or otherwise plead within 30 days. On
       November 15, 2010, defendant filed an appearance; and on December 6, 2010, defendant
       filed a combined motion under section 2-615 and section 2-619 of the Code of Civil
       Procedure to dismiss with prejudice (735 ILCS 5/2-615, 2-619 (West 2010)).
¶ 10        In its motion, defendant sought to dismiss (1) pursuant to section 2-615 on the ground
       that the lease allegedly barred plaintiff’s claims; and (2) pursuant to section 2-619 on the
       ground that plaintiff’s claims arose prior to the assignment of the lease by SSM to defendant
       and that defendant had not assumed these claims.
¶ 11        In its motion, defendant acknowledged that plaintiff had entered into a five-year lease
       with SSM and that SSM later assigned this lease to defendant with plaintiff’s consent.
       Defendant acknowledged that, upon assuming the lease and during the remaining term of the
       lease, defendant paid both the rent and the monthly payment for the HVAC improvements.
       However, defendant claimed that it was not obligated to pay the remaining cost of the HVAC
       improvements after the lease ended.


                                                 -3-
¶ 12       In the alternative, defendant argued that the HVAC improvements were made prior to the
       assignment and that defendant was liable only for those obligations which arose after the
       assignment.
¶ 13       Defendant attached as an exhibit to its motion a document entitled “Consent of Landlord
       to Assignment” (Consent), which appears to be signed by plaintiff landlord only. This
       Consent states that an “Assignment of Landlord Leases” is attached as “Exhibit A,” but this
       “Exhibit A” is not included in the appellate record. The Consent states: “Landlord
       acknowledges that [defendant] MSMC will be liable for those obligations under the Lease
       arising from and after the Assignment becomes effective.” The immediately preceding line
       was crossed out by pen and the deletion was initialed. The deleted line stated that the
       landlord agreed “to release SSM from all of the lease obligations on and effective after the
       date of the Assignment.”
¶ 14       On February 28, 2011, the trial court granted, without prejudice, defendant’s section 2-
       615 motion to dismiss count II, the anticipatory breach count. The trial court dismissed this
       count on the ground that, although the complaint stated that plaintiff had attached
       defendant’s letter declaring defendant’s intent not to pay, the letter was not actually attached
       to the complaint. Plaintiff was also granted 21 days to replead. The trial court also denied
       defendant’s section 2-619 motion, finding that “a question of fact exists as to the obligations
       under the lease and assignment.”
¶ 15       On March 10, 2011, plaintiff filed its amended verified complaint in order to attach as
       “Exhibit C” defendant’s May 21, 2010, letter which stated: “MSMC does not owe and will
       not pay the $64,461.47 you are demanding.”
¶ 16       On March 31, 2011, defendant filed its answer in which it admitted that plaintiff and
       SSM had entered into a commercial lease; that a copy of that lease was attached to plaintiff’s
       complaint as “Exhibit A”; that plaintiff had made HVAC improvements to the leased
       premises; that the lease was later assigned to defendant; that “a true and correct copy of the
       assignment is attached as Exhibit B” to the complaint; that plaintiff sent a demand letter “on
       or around March 22, 2010[,] seeking $96,403.15”; that defendant then “made a payment to
       [p]laintiff of rent”; that plaintiff sent another demand letter “on or around May 10, 2010[,]
       seeking $64,461.47”; and that on May 21, 2010, defendant sent plaintiff a letter claiming that
       “under the terms of the Lease no further payments were owed.”
¶ 17       In its answer, defendant also admitted that on “July 8, 2008, [defendant] MSMC assumed
       SSM’s obligations under the Lease arising on or after the date of the assignment” and that
       it agreed to “make monthly rent payments, and make certain payments in addition to the
       rent.” Defendant also admitted that “Section 3.02 [of the lease] requires, in addition to rent,
       certain payments for the HVAC improvements from the effective date of the assignment.”
¶ 18       Defendant’s answer also contained three affirmative defenses: (1) failure to mitigate
       damages; (2) a prior release or discharge contained in the assignment which released
       defendant from obligations arising prior to the assignment; and (3) a “no meeting of the
       minds/mistake” defense.
¶ 19       In plaintiff’s answer to defendant’s interrogatories, filed August 4, 2011, plaintiff stated
       that “[t]he property was sold and to the best of [p]laintiff’s knowledge, is vacant.”

                                                 -4-
¶ 20       On October 3, 2010, defendant filed a motion to dismiss for lack of standing. In its
       motion, defendant stated that, although plaintiff sought payments that it claims were due
       between April 2009 and April 2014, plaintiff sold the property on March 26, 2011, to the
       Board of Trustees of Community College District No. 524 (the community college).
       Defendant claimed that plaintiff had conveyed its entire interest in the property and thus had
       no standing to bring an action for breach of lease. Defendant also observed that plaintiff had
       specifically retained the right to collect amounts from another lessee, namely, Kaleidoscope,
       Inc., but did not do so with respect to defendant.
¶ 21       On October 3, the same day that defendant filed its dismissal motion, plaintiff produced
       the sale documents, in response to a document request by defendant. This production
       contained a “rent roll” which listed the tenants as of March 30, 2011. Since defendant was
       no longer a tenant, it was not listed. At the bottom of the current rent roll, someone had
       written by hand that “seller has retained the right to collect from Kaleidescope from the
       monthly [sic] through 12/7/11 the amount equal to 211,623.84 for tenant improvements.”
¶ 22       The document production also contained a “Post-Closing Lease Assignment Agreement,”
       which stated that plaintiff had assigned the Kaleidoscope lease to the community college.
       With respect to the assignment, the agreement stated:
                “C. Pursuant to Section 3.02(a) of the Kaleidoscope Lease, AM Realty made certain
           tenant improvements to the Kaleidoscope space and Kaleidoscope has agreed to
           reimburse AM Realty for these expenses plus interest over a period of five (5) years to
           and including the end of calendar year 2011.
                D. As part of the sale transaction of the Subject Property, AM Realty has assigned
           the Kaleidoscope Lease to the College.
                E. However, the parties have determined that it is more efficient for AM Realty to
           reserve its right to payment under Section 3.02 with respect to these tenant
           improvements.”
       Thus, it was from the assignment of the lease that plaintiff reserved the right to collect
       amounts owed from tenant improvements. Since defendant was not a current tenant at the
       time of the sale, there was no assignment of defendant’s lease and, hence, no need to reserve
       a right to prevent it from being assigned away.
¶ 23       Additional language in the “Post-Closing Lease Assignment Agreement” makes clear that
       the assignment was the reason for the reservation. The agreement provided that: “AM
       Realty’s Assignment of the Kaleidoscope Lease to the College shall not include AM Realty’s
       right to continue to receive tenant improvement payments due and owing AM Realty from
       Kaleidescope pursuant to Section 3.02 of the Kaleidoscope Lease.”
¶ 24       In its response to defendant’s motion, plaintiff argued that it had paid funds out of its
       own pocket to improve the property as defendant’s predecessor had requested, pursuant to
       an agreement that plaintiff would be paid back. Plaintiff argued that the agreement was
       similar to a loan.
¶ 25       On November 17, 2011, the trial court issued a written order that stated in full:
                “This matter coming to be heard on Defendant MSMC Realty, LLC’s motion to


                                                -5-
           dismiss for lack of standing, counsel being present, and the court fully advised in the
           premises, it is hereby ordered:
                (1) MSMS Realty, LLC’s motion is granted and this matter is dismissed with
           prejudice.”
       Although the order contains a “(1),” there was no “(2).” Other than the fact that the order
       states that counsel was present, there is no indication that the trial court heard oral argument
       or stated its reasons in open court. The appellate record does not contain either a transcript
       or a bystander’s report for that day.
¶ 26       On December 19, 2011, plaintiff filed a motion to reconsider, in which it argued that
       plaintiff had standing to seek the entire amount of the HVAC improvements because this
       obligation had accrued prior to both the termination of the lease and the sale of the property.
       In the alternative, plaintiff argued that, at the very least, it had the right to collect the
       payments that were due prior to March 30, 2011, which was the date of the property sale.
¶ 27       Although the appellate record does not contain defendant’s response to plaintiff’s motion,
       the record does contain “plaintiff’s reply to defendant’s response to plaintiff’s motion to
       reconsider.” On March 23, 2012, the trial court denied plaintiff’s motion in a written order
       that stated in full:
           “This matter comes before the Court on Plaintiff’s Motion to Reconsider its Order of
           November 17, 2011[,] which dismissed the Complaint for lack of standing. After due
           consideration of Plaintiff’s Motion to Reconsider, Defendant MSMC Realty, LLC’s
           Response to said Motion and Plaintiff’s Reply to Defendant’s Response to Plaintiff’s
           Motion to Reconsider and after review of the applicable caselaw regarding matters
           appropriately considered when dealing with motions to reconsider and after a review of
           the submissions giving rise to the November 17, 2011[,] order Plaintiff’s Motion to
           Reconsider the Order of November 17, 2011[,] is DENIED.”
       The appellate record does not contain either a transcript or a bystander’s report for March 23,
       2012, the day that the order was issued.
¶ 28       Plaintiff’s notice of appeal, filed on April 18, 2012, sought review of the March 23, 2012,
       order that denied plaintiff’s motion for reconsideration and the November 17, 2011, order
       dismissing the complaint. This appeal followed.

¶ 29                                           ANALYSIS
¶ 30       The sole issue on this appeal is whether plaintiff has standing to sue.
¶ 31       Plaintiff argues that the trial court erred when it found that plaintiff lacked standing. First,
       plaintiff argues that its sale of the building did not extinguish its standing to sue for payment
       for the HVAC improvements to the building, since this obligation accrued before the
       building was sold. Second and in the alternative, plaintiff argues that, at the very least, it has
       the right to collect the monthly HVAC payments that defendant should have paid prior to the
       sale.
¶ 32       Defendant argues, first, that plaintiff’s notice of appeal stated that plaintiff was appealing
       only one order, namely, the order denying the motion to reconsider, and thus this court is

                                                   -6-
       without jurisdiction to consider the trial court’s first order dismissing the complaint.
       Defendant’s argument is factually incorrect. Plaintiff’s notice of appeal states that it is
       appealing the trial court’s “Orders,” which is plural. The notice lists two orders, which we
       have numbered for the reader’s convenience: “[1] the Final Order of the Circuit Court of
       Cook County entered by Judge Daniel J. Pierce, on March 23, 2012, denying [plaintiff] A.M.
       Realty Western L.L.C.’s Motion to Reconsider and Vacate Judgment granting [defendant]
       MSMC Realty, L.L.C.’s Motion to Dismiss the above-captioned matter and [2] Order
       Dismissing the Complaint entered therein.” After listing these two orders, the notice states
       that plaintiff “will ask the Appellate Court *** to vacate the aforesaid Orders”–plural. Thus,
       we do not find defendant’s first argument persuasive because it is factually incorrect.
¶ 33        Defendant’s second argument is that we cannot consider plaintiff’s argument in the
       alternative that, at the very least, plaintiff has standing to collect the monthly HVAC
       payments that should have been paid prior to the sale of the building. Defendant claims that
       we cannot consider this argument because plaintiff first made it in plaintiff’s motion to
       reconsider. We find this argument unpersuasive because, first, plaintiff has always argued
       that it was entitled to all the payments, both those to be paid before and those to be paid after
       the sale. Second, since we find that plaintiff has standing to sue for all the payments, we need
       not address plaintiff’s argument in the alternative.
¶ 34        Defendant’s third and principal argument on appeal is that the building sale extinguished
       plaintiff’s standing to sue for any of the HVAC payments. We discuss this argument in more
       depth below.
¶ 35        Defendant’s fourth argument is an argument on the merits. However, since the trial court
       made no ruling on the merits and we find that plaintiff has standing to sue, we remand to the
       trial court for further proceedings on the merits.

¶ 36                                    I. Standard of Review
¶ 37        The standard of review for an order denying a motion to dismiss under section 2-619 of
       the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2002)) is de novo. Melena v.
       Anheuser-Busch, Inc., 219 Ill. 2d 135, 141 (2006). De novo consideration means the
       reviewing court performs the same analysis that a trial judge would perform. Khan v. BDO
       Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011). “In ruling on such a motion, the court must
       interpret all pleadings and supporting documents in the light most favorable to the
       nonmoving party.” Melena, 219 Ill. 2d at 141 (citing Borowiec v. Gateway 2000, Inc., 209
       Ill. 2d 376, 383 (2004)).
¶ 38        The determination of whether to grant a motion for reconsideration rests within the trial
       court’s discretion and is subject to reversal only upon an abuse of discretion. Farley Metals,
       Inc. v. Barber Colman Co., 269 Ill. App. 3d 104, 116 (1994). “The purpose of a motion for
       reconsideration is to apprise the trial court of newly discovered evidence, a change in the law,
       or errors in the court’s earlier application of the law.” Farley Metals, Inc., 269 Ill. App. 3d
       at 116. “An abuse of discretion occurs when no reasonable person would take the view
       adopted by the court.” Trettenero v. Police Pension Fund, 333 Ill. App. 3d 792, 801 (2002)
       (citing In re Marriage of Blunda, 299 Ill. App. 3d 855, 865 (1998)).

                                                 -7-
¶ 39                                          II. Standing
¶ 40        Plaintiff filed this appeal claiming that the trial court erred when it dismissed plaintiff’s
       complaint for lack of standing. Plaintiff argues that the sale of the building did not extinguish
       plaintiff’s standing to bring the instant case because the payments in the lease were akin to
       a loan, which became due before the property was sold and were not assigned to the new
       owners.
¶ 41        Defendant argues that plaintiff does not have standing to sue for the remaining HVAC
       payments because any leases and any rights under those leases were conveyed along with the
       land. Defendant argues that the lease in the instant case was not a loan. Since the
       improvements stayed with the property when it was sold, and the rights in the property were
       unreserved, defendant argues that the improvements transferred to the new owner.
¶ 42        The parties cited the following cases as the controlling precedent on the issues before us.
       We conducted our own independent research to locate more recent cases and found that the
       cited cases were indeed the most relevant.
¶ 43        We find that plaintiff has standing to sue because, if there is a debt as plaintiff claims in
       its complaint, it matured before the property was sold. In Metropolitan Trust Co. v. Fishman,
       323 Ill. App. 413, 419 (1944), the appellate court found that a lease agreement belongs to a
       class of “divisible” contracts. In that case, the appellate court held that the former landlord
       was entitled to collect unpaid rent that was owed prior to the cancellation of the lease
       agreement. Metropolitan Trust Co., 323 Ill. App. at 420. The appellate court explained that
       a divisible contract is one contract and not several, and that “ ‘on performance on one side
       of each of its successive divisions, the other party becomes indebted for the agreed price of
       the division which is recoverable in spite of subsequent breach by the performing party.’ ”
       Metropolitan Trust Co., 323 Ill. App. at 419 (quoting 3 Williston on Contracts § 861, at
       2415-16 (rev. ed.)). The appellate court held that, since the landlord’s obligations under the
       lease had been fully performed, the tenant was liable for unpaid rent for his occupation of the
       property prior to his eviction. Metropolitan Trust Co., 323 Ill. App. at 419-20.
¶ 44        Like Metropolitan Trust, the lease agreement in the instant case is divisible into separate
       performances. Plaintiff alleges that defendant’s predecessor agreed that certain improvements
       to the property would be paid over a 15-year amortization schedule, in addition to the rent
       payments due during the 5-year term of the lease. Defendant then assumed its predecessor’s
       obligations when it was assigned the lease. Plaintiff alleges that it fully performed its HVAC
       obligation under the lease when it improved the HVAC units on the property. If plaintiff fully
       performed this requirement as it alleges, then the alleged debt to repay for these
       improvements had matured prior to the sale of the property. Our holding is similar to the
       holding in Metropolitan Trust, where the tenant’s rent debt had matured because the landlord
       had fully performed prior to the cancellation of the lease.
¶ 45        Since defendant’s debt had allegedly matured, it did not pass on to the subsequent owners
       of the property. The appellate court in Dasenbrock v. Interstate Restaurant Corp., 7 Ill. App.
       3d 295 (1972), held that the previous owners of a building had standing to sue for past rent
       that had become due and owing prior to the date the building was sold. The appellate court
       in that case relied on the principle of law set forth in Scully v. People, 104 Ill. 349, 351


                                                  -8-
       (1882), which held that rent arrear is a chose in action and is not assigned to the new owners
       of the property. Following the rule in Scully, the debt alleged in the instant case is a chose
       in action because it had matured prior to the sale of the property, and it did not transfer to the
       new owners. It follows that plaintiff has standing to sue for repayment of this alleged debt,
       as the appellate court held in Dasenbrock.
¶ 46       Defendant’s argument is that plaintiff does not have standing to sue because the
       payments became due after the property was sold. Defendant’s principal case is Pros
       Corporate Management Services, Inc. v. Ashley S. Rose, Ltd., 228 Ill. App. 3d 573, 580
       (1992), which held that any leases and any rights under those leases are conveyed along with
       the land. Defendant argues that the lease in the instant case was not a loan. Defendant argues
       that since the improvements stayed with the property when it was sold, and the rights in the
       property were unreserved, the improvements transferred to the new owner.
¶ 47       Defendant’s argument is unpersuasive because the five-year lease period had ended prior
       to the sale of the building. Since the lease had ended, it was not assigned to the subsequent
       owners of the property. Pros Corporate is not controlling because it concerns future
       unaccrued rents in the assignment of an existing lease. In the case at bar, there was no
       existing lease, and hence no assignment of it.
¶ 48       Defendant also cites Lipschultz v. Robertson, 407 Ill. 470, 474 (1950), to argue that the
       unpaid amounts had not become due, and that amounts that had not yet matured were
       likewise passed along to the new owner. In addition, defendant argues that Scully and
       Dasenbrock are distinguishable from the instant case because those cases dealt with past rent
       payments that had already matured. In Scully, the appellate court held that future rent that
       will become due under the lease passes along with the land to its new owner. Scully, 104 Ill.
       at 351. That principle of law was followed in Dasenbrock, where the court held that rent
       accruing after the sale of the property was awarded to the new owners. Dasenbrock, 7 Ill.
       App. 3d at 298. Therefore, defendants argue, plaintiff does not have standing to sue for
       payments under the lease because plaintiff no longer has any interest in the property
       regarding rents that became due after the sale.
¶ 49       This argument is unpersuasive because defendant’s alleged obligation to pay had accrued
       prior to the end of the lease. Defendant assumed its predecessor’s responsibilities under the
       lease, including the alleged promise to pay for HVAC improvements over a 15-year period.
       The obligation to pay rent was a divisible promise for performance that was not assigned to
       the new owners because the lease had ended and defendant had vacated the building.
       However, plaintiff alleges that its promise to improve HVAC units on the property was fully
       performed by plaintiff prior to the building’s sale. If so, then defendant’s alleged debt to
       repay plaintiff for the improvements had matured and did not transfer with the property to
       the subsequent owners after the end of lease.
¶ 50       Additionally, Lipschultz is not controlling in the instant case because it involves future
       rent payments in the assignment of an existing lease. Defendant’s attempt to distinguish
       Scully and Dasenbrock is likewise unpersuasive because defendant points to similar findings
       concerning the right to collect future rent. We agree with plaintiff’s interpretation of Scully
       and Dasenbrock that the relevant principle of law is that rent that accrues prior to the


                                                  -9-
       termination of the lease is a chose in action and is not assigned to future owners of the
       property.

¶ 51                                        CONCLUSION
¶ 52        Based on the foregoing reasons, we reverse the trial court’s order granting defendant’s
       motion to dismiss. We find that the trial court erred when it held that the sale of the property
       extinguished plaintiff’s standing to sue for the HVAC payments under the lease. Our holding
       is limited to the issue of standing. We reverse the trial court’s orders and remand the case for
       further proceedings on the merits.

¶ 53      Reversed and remanded.




                                                -10-